11th Court of Appeals
Eastland, Texas
Opinion
 
State of Texas
            Appellant
Vs.                  No. 11-04-00235-CR -- Appeal from Ector County
Timothy Armenta
            Appellee
 
            The State filed a notice of appeal from the trial court’s granting of a motion to suppress. 
Timothy Armenta has filed in this court a motion to dismiss the State’s appeal contending that the
State’s notice failed to certify that the evidence suppressed was of substantial importance.  State v.
Riewe, 13 S.W.3d 408 (Tex.Cr.App.2000).  The State has filed a response conceding that the notice 
failed to invoke the jurisdiction of this court.
            The motion is granted, and the appeal is dismissed.
 
                                                                                    PER CURIAM
 
January 31, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.